Case 1:20-cv-01749-AT Dotwntarniss dled 08/13 are 6
USDC SDNY

JUSTIN A. ZELLER, p.cll pocument

ELECTRONICALLY FILED

JUSTIN A. ZELLER DOC#:
JAZELLER@ZELLERLEGAL.COM DATE FILED: 8/13/2020

JOHN M. GURRIERI
JMGURRIERI@ZELLERLEGAL.COM

 

August 11, 2020
VIA ECF

Hon. Analisa Torres, United States District Judge
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse

Re: Catahan et al v. Eco Community Cleaners Inc. et al, 20 CV 1749 (AT)
Dear Judge Torres:

This firm represents the plaintiff in the above-referenced action. No defendants have
appeared in this action, so plaintiff moves to adjourn Thursday’s deadline to submit pre-conference
materials, and to adjourn the August 20, 2020, conference, sine die. In any matter, if the Court will
not grant this relief, plaintiff asks the Court to adjourn the August 20, 2020, conference on other
grounds because plaintiff’s attorney will be out of state and away from computer access from
tomorrow until August 23, 2020.

I thank the Court for its time and consideration.

GRANTED. The initial pretrial conference Respectfully submitted,
scheduled for August 20, 2020, is ADJOURNED hin Wl oe
to September 21, 2020, at 10:40 a.m. By ‘ #

September 14, 2020, the parties shall file their
. John M. Gurrieri
joint letter and proposed case management plan.

SO ORDERED.

Dated: August 13, 2020
New York, New York

O9-

ANALISA TORRES
United States District Judge

 

 

277 BROADWAY, SUITE 408, NEW YORK, N.Y. 10007-2036
